DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Chen (US 2010/0110317).
Regarding claim 1 Chen teaches (figs. 4A-4B and 11A-11C) a generic optical matrix having pixels corresponding to color and sub-pixels corresponding to non-color effects, the generic optical matrix comprising: 
a substrate (442; para. 0036, lines 9-13); 
and an array of pixels disposed on the substrate, the array comprising first pixels corresponding to a first color and second pixels corresponding to a second color (para. 0048, lines 1-14), 
the first color being different from the second color (para. 0048, lines 1-14), 
the first pixels and second pixels being arranged in a motif such that individual ones of the first pixels are positioned adjacent to individual ones of the second pixels (see figs. 11A – 11D);
where individual ones of the pixels comprise sub- pixels (para. 0048, lines 1-14),
a given pixel comprising a first sub-pixel and a second sub-pixel, the first sub-pixel comprising a first optical structure configured such that light reflected or transmitted by the first optical structure of the first sub-pixel is directed toward a left eye of a person observing the generic optical matrix from a first viewing angle (para. 0048, lines 1-14),
 the second sub-pixel comprising a second optical structure configured such that light reflected or transmitted by the second optical structure of the second sub-pixel is directed toward a right eye of the person observing the generic optical matrix from the first viewing angle (para. 0048, lines 1-14), 
the light reflected or transmitted by the first sub-pixel and the second sub-pixel being the corresponding color of the given pixel (para. 0048, lines 1-14).
Regarding claim 2 Chen teaches (figs. 4A-4B and 11A-11C) a generic optical matrix, where the substrate includes one or more of photoresist, nickel plate, polyester film, silicon, polycarbonate film, or ultraviolet substrate (para. 0037).

Regarding claim 3 Chen teaches (figs. 4A-4B and 11A-11C) a generic optical matrix, where a given optical structure includes one or more of a grating, a hologram, a kinegram, a Fresnel lens, a diffractive optically variable image device, a pixelgram, a holographic stereogram, a diffraction identification device, a dielectric structure, a volume hologram, an interference security image structure, a computer-generated hologram, or an electron-beam grating (para. 0033).

Regarding claim 4 Chen teaches (figs. 4A-4B and 11A-11C) a method for fabricating a generic optical matrix having pixels corresponding to color and sub-pixels corresponding to non-color effects, the method comprising:
obtaining a substrate (442; para. 0036, lines 9-13);
defining an array of pixels disposed on the substrate, the array comprising first pixels corresponding to a first color and second pixels corresponding to a second color, the first color being different from the second color, the first pixels and second pixels being arranged in a motif such that individual ones of the first pixels are positioned adjacent to individual ones of the second pixels (para. 0048, lines 1-14); 
and forming sub-pixels within individual ones of the pixels, a given pixel comprising a first sub-pixel and a second sub-pixel, the first sub-pixel comprising a first optical structure configured such that light reflected or transmitted by the first optical structure of the first sub-pixel is directed toward a left eye of a person observing the generic optical matrix from the first viewing angle, the second sub- pixel comprising a second optical structure configured such that light reflected or transmitted by the second optical structure of the second sub- pixel is directed toward a right eye of the person observing the generic optical matrix from the first viewing angle, the light reflected or transmitted by the first sub-pixel and the second sub-pixel being the corresponding color of the given pixel (para. 0048).

Regarding claim 5 Chen teaches (figs. 4A-4B and 11A-11C) a method for fabricating a generic optical matrix, where
the array further comprises third pixels corresponding to a third color; the third color is different from the first color and the second color; the third pixels are arranged in the motif such that individual ones of the third pixels are positioned adjacent to individual ones of the first pixels and individual ones of the second pixels (para. 0048);
the given pixel comprises a third sub-pixel and a fourth sub-pixel; the third sub- pixel comprises a third optical structure configured such that light reflected or transmitted by the third optical structure is directed toward a left eye of a person observing the generic optical matrix from a second viewing angle (para. 0048);
the fourth sub-pixel comprises a fourth optical structure configured such that light reflected or transmitted by the fourth optical structure is directed toward a right eye of a person observing the generic optical matrix from the second viewing angle;  and the light reflected or transmitted by the third sub-pixel and the fourth sub-pixel being the corresponding color of the given pixel (para. 0048).

Regarding claim 6 Chen teaches (figs. 4A-4B and 11A-11C) a system configured for generating negatives of variable digital holographic images based on desired images and generic optical matrices, the system comprising:
one or more physical processors configured by machine-readable instructions to: obtain an original image (para. 0049);
obtain a geometry associated with a generic optical matrix, the generic optical matrix having pixels corresponding to color and sub-pixels corresponding to non-color effects, the pixels including first pixels corresponding to a first color and second pixels corresponding to a second color, the sub-pixels including first sub-pixels corresponding to a first non-color effect and second sub-pixels corresponding to a second non-color effect, the geometry indicating locations and colors of pixels in the generic optical matrix, the geometry further indicating locations and non-color effects of sub-pixels within the pixels (para. 0049);
perform color separation on the original image to provide two or more separations including a first separation and a second separation, the first separation corresponding to the first color and the second separation corresponding to the second color (para.0050);
index the separations to the geometry associated with the generic optical matrix to provide indexed separations, the first separation being indexed to the geometry with respect to the first color and the first non-color effect to provide an indexed first separation associated with the first non-color effect, the first separation being indexed to the geometry with respect to the first color and the second non-color effect to provide an indexed first separation associated with the second non-color effect, the second separation being indexed to the geometry with respect to the second color and the first non-color effect to provide an indexed second separation associated with the first non-color effect, the second separation being indexed to the geometry with respect to the second color and the second non-color effect to provide an indexed second separation associated with the second non-color effect; and merge the indexed separations to provide a negative of the original image (para. 0049-0050).

Regarding claim 7 Chen teaches (figs. 4A-4B and 11A-11C) a system configured for generating negative, where a given separation corresponding to a given color is indexed to the geometry associated with the generic optical matrix with respect to a given non-color effect by preserving areas of the given separation that spatially correspond to pixels of the generic optical matrix corresponding to the given color and sub-pixels within the pixels corresponding to the given non-color effect, unpreserved areas of the given separation being obliterated (para. 0049).

Regarding claim 8 Chen teaches (figs. 4A-4B and 11A-11C) a system configured for generating negatives where,  the indexed first separation associated with the first non-color effect, the indexed first separation associated with the second non- color effect, the indexed second separation associated with the first non-color effect, and the indexed second separation associated with the second non-color effect are merged by combining the preserved areas while maintaining the spatial position of the preserved areas (para. 0049).

Regarding claim 9 Chen teaches (figs. 4A-4B and 11A-11C) a system configured for generating negatives, where a given separation corresponding to a given color is indexed to the geometry associated with the generic optical matrix with respect to a given non-color effect by obliterating areas of the given separation that spatially correspond to pixels of the generic optical matrix corresponding to the given color and sub-pixels within the pixels corresponding to the given non-color effect, unobliterated areas of the given separation being preserved (para. 0049).

Regarding claim 10 Chen teaches (figs. 4A-4B and 11A-11C) a system configured for generating negatives, where the indexed first separation associated with the first non-color effect, the indexed first separation associated with the second non- color effect, the indexed second separation associated with the first non-color effect, and the indexed second separation associated with the second non-color effect are merged by combining the obliterated areas while maintaining the spatial position of the obliterated areas (para. 0049-0050).

Regarding claim 11 Chen teaches (figs. 4A-4B and 11A-11C) a system configured for fabricating variable digital optical images using generic optical matrices, the variable digital optical images including different optical images instantly produced in a single printing cycle, the system comprising:
an image negative component configured to retain a negative corresponding to a base image, the negative being based on the base image and a geometry associated with a pre-prepared physical generic optical matrix, the generic optical matrix having an arrayed motif of pixels corresponding to color and sub-pixels corresponding to non- color effects, the pixels including first pixels corresponding to a first color and second pixels corresponding to a second color, the sub-pixels including first sub-pixels corresponding to a first non-color effect and second sub-pixels corresponding to a second non-color effect, the geometry indicating locations and colors of pixels in the generic optical matrix, the geometry further indicating locations and non-color effects of sub-pixels within the pixels, wherein a given non-color effect corresponds to one or more of viewing angle, viewing distance, polarization, intensity, scattering, refractive index, or birefringence (para. 0048-0049); 
and an image generation component configured to obliterate individual ones of the pixels and/or sub-pixels of the generic optical matrix according to the negative while preserving remaining pixels and/or sub-pixels, the remaining pixels and/or sub-pixels forming an optical image corresponding to the base image, the optical image being colored based on the remaining pixels, the optical image exhibiting non-color effects corresponding to the remaining sub-pixels, wherein the image generation component is configured to selectively obliterate a given pixel and/or sub-pixel by one or more of printing a pigment over the given pixel and/or sub-pixel, curing a radiation-curable material over the given pixel and/or sub-pixel, chemical etching away the given pixel and/or sub-pixel, or laser ablating the given pixel and/or sub-pixel (paara. 0048-0049).

Regarding claim 12 Chen teaches (figs. 4A-4B and 11A-11C) a system, where the optical image comprises one or more of a hologram, a stereo image, a hologram, a stereo image, an optically variable device based image, a diffractive optically variable image, a zero order device based image, a blazed diffraction structure based image, a first order device based image, a dot matrix image, a pixelgram image, a structural color structure based image, a diffractive identification device based image, an interference security image structure based image, a kinegram image, an excelgram image, a diffractive optical element based image, a photonic structure based image, a nanohole based image, a computer generated hologram, an electron-beam generated optical structure, or an interference patterns (para.0033).

Regarding claim 13 Chen teaches (figs. 4A-4B and 11A-11C) a system, where the non-color effects of the remaining sub- pixels give rise to one or more optical effects observable when viewing the optical image, the one or more optical effects including one or more of a three-dimensional optical effect, a two-dimensional optical effect, a dynamic optical effect, a scattering effect, a holographic white effect, a lens effect, a Fresnel lens effect, a brightness modulation effect, a lithographic effect, a stereogram effect, a nanotext and/or microtext effect, a hidden image effect, a moire effect, a concealed animated pattern effect, a covert laser readable (CLR) effect, a multiple background effect, a pearlescent effect, a true color image effect, a guilloche effect, an animation effect, an achromatic Fresnel effect, a dynamic CLR image, a kinematic images, a full parallax effect, a scratch holographic effect, a polarizing effect, a watermark effect, a metallic effect, a binary optical structure, or a Fresnel prism (para. 0033).

Regarding claim 14 Chen teaches (figs. 4A-4B and 11A-11C) a system, where individual ones of the remaining sub-pixels reflect light at a specific viewing angle with a color corresponding to that of the individual pixels associated with the remaining sub-pixels (para. 0048).

Regarding claim 15 Chen teaches (figs. 4A-4B and 11A-11C) a system, where the optical image and successive optical images include a variable code that is different for different optical images, the variable codes including one or more of a linear barcode, a matrix barcode, an alphanumeric code, a graphical code, a 2D code, sequential barcodes, sequential numbers, an encrypted code, a datamatrix code, a matrix 2D code, an Aztec code, or a maxi code (para. 0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872